Citation Nr: 0023050	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  97-34 100	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Roanoke, Virginia


THE ISSUE

The propriety of the initial 10 percent rating assigned for a 
left knee disorder, postoperative status.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from January 1977 to March 
1997.  This appeal arises from an August 1997 rating 
decision, which awarded service connection for status 
postoperative left knee disorder, and assigned a 10 percent 
rating for the disability.  


REMAND

As an initial matter, the Board of Veterans' Appeals (Board) 
finds that the claim for an increased rating for the 
veteran's service-connected status postoperative left knee 
disorder is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (Court) has held that, when a veteran 
claims a service-connected disability has increased in 
severity, the claim is well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

It is indicated that the veteran had left knee surgery in 
service, in March 1995.  Post service, there have been two VA 
examinations, in May 1997 and in January 1998.  It is not 
clear that the examining physician reviewed the claims folder 
on either occasion.  On the May 1997 examination, it was 
indicated that flexion of the left knee was to 90 degrees, 
and that extension of the left knee beyond the 30 degree 
position was limited by pain.  If this were accurate, a 40 
percent rating would be warranted under Diagnostic Code 5261.  
This examination made no comment about the presence or 
absence of instability or subluxation of the left knee.  

The findings as to limitation of motion of the left knee were 
not confirmed on VA examination in January 1998.  At this 
time, it was indicated that flexion of the knee was to 100 
degrees and extension of the knee was to 15 degrees.  The 
veteran could extend to the zero degree position, but 
extension was painful beyond the 15 degree position.  This 
degree of limitation of extension would warrant a 20 percent 
rating under Diagnostic Code 5261.  The comment that the knee 
was stable anteriorly and posteriorly as well as medially and 
laterally indicated no basis for assignment of a separate, 
compensable rating under Diagnostic Code 5257.  

In VAOGCPREC 23-97, it was indicated that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257 "based on additional 
disability".  VAOGCPREC 23-97, reissued July 24, 1997.  See 
also VAOGCPREC 9-98, dated August 14, 1998.  Therefore, 
multiple disability ratings may be warranted for the 
veteran's service-connected left knee disorder, if indicated 
by the medical evidence.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that disability ratings based on limitation of motion do not 
subsume 38 C.F.R. §§ 4.40 and 4.45.  In DeLuca, the claimant 
sought an increased disability rating for a musculoskeletal 
disorder, and the Court indicated that the medical examiner 
should be asked to determine whether the joint in question 
exhibited pain on use, weakened movement, excess fatigability 
or incoordination and that these symptoms must be considered 
in the rating determination.  On the January 1998 VA 
examination, the examiner described functional effects of the 
left knee disorder in terms of what the veteran reported.  
What the examiner needed to do was to review the entire 
claims folder and report, in conjunction therewith, his 
observations on examination in response to the DeLuca 
questions.  

Accordingly, the appeal is REMANDED to the RO for the 
following:  

1.  The veteran should be contacted and 
requested to furnish the full names and 
address of all health care providers who 
have treated his left knee disorder since 
January 1998.  All records of medical 
treatment identified must be associated 
with the claims folder.  

2.  After the above referenced 
development is completed, the veteran 
should be accorded a VA orthopedic 
examination to determine the severity of 
his left knee disorder.  All clinical 
findings should be reported in detail.  
The examiner must review the claims 
folder and a copy of this remand in 
connection with the examination and state 
in the examination report that the review 
has been accomplished.  Ranges of motion 
of the left knee should be reported in 
degrees of flexion and extension, with 
the examiner commenting at what point of 
motion flexion and/or extension becomes 
painful.  In other words, how far the 
veteran can flex with pain and without 
pain and how far he can extend with pain 
and without pain.  The examiner should 
report as to whether the left knee 
demonstrates any pain on undertaking 
motion, weakened movement, excess 
fatigability, or incoordination on 
movement.  If these symptoms are 
observed, their severity should be 
described.  If they are not observed, the 
examiner should state that they were not 
present on examination.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The 
examiner must comment as to whether the 
left knee exhibits subluxation and/or 
instability, and if so, whether such 
subluxation or instability is less than 
slight, slight, moderate, or severe in 
degree.  The examiner should also 
indicate the effect of any impairment of 
the veteran's left knee on his ordinary 
activity, particularly in the work place.  

3.  The RO should then review the issue 
on appeal to determine whether it may be 
granted.  If the claim remains denied, 
the veteran should be furnished an 
appropriate supplemental statement of the 
case and given an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




